                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-497-RJC-DCK

 SENGLED USA, INC. and ZHEJIANG                       )
 SHENGHUI LIGHTING CO., LTD,                          )
                                                      )
                 Plaintiffs,                          )
                                                      )
    v.                                                )      ORDER
                                                      )
 TVL INTERNATIONAL, LLC,                              )
                                                      )
                 Defendant.                           )
                                                      )

         THIS MATTER IS BEFORE THE COURT on Plaintiffs’ “Motion To Extend Or Stay

Certain Deadlines” (Document No. 103) filed September 10, 2020 and Plaintiff’s “Motion To

Expedite Ruling On Motion To Extend Or Stay Certain Deadlines” (Document No. 105) filed

September 15, 2020. These motions have been referred to the undersigned Magistrate Judge

pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered

the motions and the record, and noting Defendant’s consent, the undersigned will grant the

motions.

         By the pending motions, Plaintiffs seek to stay the September 21, 2020 deadline to serve

their initial invalidity contentions (and other deadlines) and an expedited ruling by the Court on

that request. (Document Nos. 103 and 105); see also (Document No. 94). Although Plaintiffs

initiated this “action for declaratory judgments of invalidity and non-infringement of U.S. Patent

No. 8,907,523 (“the ‘523 patent”)” on July 6, 2018, they now suggest that all deadlines need to be

stayed until the Court determines whether Defendant should be allowed to voluntarily dismiss all

its counterclaims and/or be compelled to file its initial infringement contentions. Id. See also

(Document Nos. 95, 96, 99).




      Case 3:19-cv-00497-RJC-DCK Document 108 Filed 09/17/20 Page 1 of 2
       The undersigned observes that Defendant has filed a “…Unified Revised Response To

SengLED’s Motion To Expedite Ruling On Motion To Extend Or Stay Certain Deadlines, And

Response To SengLED’s Motion To Extend Or Stay Certain Deadlines” (Document No. 107). By

its “…Revised Response…” Defendant reports that the parties have agreed to select a mediator for

the purpose of seeking a global resolution of all disputes between them by October 15, 2020.

(Document No. 107). As such, Defendant consents to Plaintiffs’ request to expedite and extend

or stay certain deadlines. Id.

       The Court commends the parties’ efforts to resolve their disputes and will allow an

extension of the case deadlines to accommodate those efforts. If mediation fails, it is unlikely

these deadlines will be further extended, regardless of any pending motions.

       IT IS, THEREFORE, ORDERED that Plaintiffs’ “Motion To Extend Or Stay Certain

Deadlines” (Document No. 103) and “Motion To Expedite Ruling On Motion To Extend Or Stay

Certain Deadlines” (Document No. 105) are GRANTED. The “Claim Construction Scheduling

Order” is amended as follows:

       Serve Initial Invalidity Contentions                  October 26, 2020
       Exchange of Terms for Construction                    November 16, 2020
       Exchange Preliminary Claim Construction               December 7, 2020
       File Joint Claim Construction Statement               January 6, 2021
       Close of Claim Construction Discovery                 February 8, 2021
       File Opening Claim Construction Brief                 February 19, 2021
       File Responsive Claim Construction Brief              March 5, 2021
       File Reply Claim Construction Brief                   March 12, 2021
       File Surreply Claim Construction Brief                March 19, 2021

       SO ORDERED.
                                          Signed: September 17, 2020




                                                2
      Case 3:19-cv-00497-RJC-DCK Document 108 Filed 09/17/20 Page 2 of 2
